Notice of Allowability
This office communication is in response to an RCE filed on 10/30/2020. Claims 21, 22, 24-28, 30-34, 36-38 are allowed. Claims 1-20, 23, 29, 35 are cancelled. 


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Janaki K.  Davda– Reg. 40,684. 
The application is amended as follows:











21. (Currently Amended) A computer-implement method, comprising: 

 storing, by a Distributed Topology Enabler for Identity Manager (DTEIM) engine, object stubs in a directory server, wherein comprise 
 obtaining, by the DTEIM engine,  a list of services supported by an IM node of the plurality of IM nodes, wherein each of the plurality of  IM nodes hosts a subset of a plurality of services;
 in response to the IM node adding an account on a service of the list of services, receiving, by the DTEIM engine,  an object stub and a node identifier from the IM node  over IM web services; and adding , by the DTEIM engine,  the object stub with the node identifier and the service to  the directory server; 
in response to the IM node suspending the account on the service, receiving , by the DTEIM engine,  a first modification packet from the IM node to suspend the object stub over the IM web services; and changing , by the DTEIM engine,  a status to suspended for the object stub;
 in response to the IM node restoring the account for the service, receiving , by the DTEIM engine,  a second modification packet to restore the object stub  from the IM node over the IM web services; and changing , by the DTEIM engine,  the status to restored for the object stub;
 by the DTEIM engine,  a third modification packet to delete the object stub from the IM node over the IM web services; and marking, by the DTEIM engine, the object stub as deleted; and 
wherein the DTEIM engine does not make any modification in response to the IM node modifying a password for the account.

22. (Previously Presented) The computer-implemented method of claim 21, wherein no notification is received in response to the IM node modifying the password for the service.  

23. (Cancelled)  


24. (Previously Presented) The computer-implemented method of claim 21, wherein the directory server is a Lightweight Directory Access Protocol (LDAP) data store that holds configuration information and the object stubs.  


25. (Currently Amended) The computer-implemented method of claim 21, further comprising:
 by the DTEIM engine, the plurality of IM nodes in an IM topology; and 
interrogating, by the DTEIM engine, each of the plurality of IM nodes to obtain [[a]] the list of services supported by that IM node.  




processing, by the DTEIM engine, a query using parallel sub-queries issued to a subset of the plurality of IM nodes.  

27. (Currently Amended) A computer program product for identity information management, the computer program product comprising: 
a non-transitory computer readable storage medium having computer readable program code embodied therewith, wherein the computer readable program code, when executed by a processor of a computer, configured to perform:

storing, by a Distributed Topology Enabler for Identity Manager (DTEIM) engine, object stubs in a directory server, wherein comprise 
obtaining, by the DTEIM engine,  a list of services supported by an IM node of the plurality of IM nodes, wherein each of the plurality of  IM nodes hosts a subset of a plurality of services;
 in response to the IM node adding an account on a service of the list of services, receiving, by the DTEIM engine,  an object stub and a node identifier from the IM node  over IM web services; and adding, by the DTEIM engine, the object stub with the node identifier and the service to the directory server;
 by the DTEIM engine,  a first modification packet from the IM node to suspend the object stub  over the IM web services; and changing, by the DTEIM engine,  a status to suspended for the object stub;
 in response to the IM node restoring the account for the service, receiving, by the DTEIM engine,  a second modification packet from the IM node to restore the object stub over the IM web services; and changing, by the DTEIM engine,  the status to restored for the object stub;
 in response to the IM node deleting the account on the service, receiving, by the DTEIM engine,  a third modification packet from the IM node  to delete the object stub over the IM web services; and marking ,by the DTEIM engine,  the object stub as deleted; and
 wherein the DTEIM engine does not make any modification in response to the IM node modifying a password for the account.  

28. (Previously Presented) The computer program product of claim 27, wherein no notification is received in response to the IM node modifying the password for the service.  

29. (Cancelled)  

30. (Previously Presented) The computer program product of claim 27, wherein the directory server is a Lightweight Directory Access Protocol (LDAP) data store that holds configuration information and the object stubs. 

 


discovering, by the DTEIM engine,  the plurality of IM nodes in an IM topology; and
 interrogating, by the DTEIM engine,  each of the plurality of IM nodes to obtain [[a]] the list of services supported by that IM node. 

32. (Currently Amended) The computer program product of claim 31, wherein the computer readable program code, when executed by the processor of the computer, is configured to perform:

 processing, by the DTEIM engine, a query using parallel sub-queries issued to a subset of the plurality of IM nodes.

33. (Currently Amended) A system, comprising: 
a processor; and
 non-transitory storage coupled to the processor, wherein the non-transitory storage stores a computer program, and wherein the processor is configured to execute the computer program to perform operations, the operations comprising:

storing, by a Distributed Topology Enabler for Identity Manager (DTEIM) engine, object stubs in a directory server, wherein comprise 
obtaining, by the DTEIM engine,  a list of services supported by an IM node of the plurality of IM nodes, wherein each of the plurality of  IM nodes hosts a subset of a plurality of services;
 in response to the IM node adding an account on a service of the list of services, receiving, by the DTEIM engine, an object stub and a node identifier from the IM node over IM web services; and adding, by the DTEIM engine, the object stub with the node identifier and the service to the  directory server;
 in response to the IM node suspending the account on the service, receiving, by the DTEIM engine, a first modification packet from the IM node  to suspend the object stub over the IM web services; and changing, by the DTEIM engine, a status to suspended for the object stub;
in response to the IM node restoring the account for the service, receiving, by the DTEIM engine, a second modification packet from the IM node to restore the object stub over the IM web services; and changing, by the DTEIM engine, the status to restored for the object stub; 
in response to the IM node deleting the account on the service, receiving, by the DTEIM engine, a third modification packet from the IM node to delete the object stub over the IM web services; and marking, by the DTEIM engine, the object stub as deleted; and 
wherein the DTEIM engine does not make any modification in response to the IM node modifying a password for the account.  


34. (Previously Presented) The system of claim 33, wherein no notification is received in response to the IM node modifying the password for the service.  

35. (Cancelled)  

36. (Previously Presented) The system of claim 33, wherein the directory server is a Lightweight Directory Access Protocol (LDAP) data store that holds configuration information and the object stubs.  



37. (Currently Amended) The system of claim 33, wherein the operations further comprise:
, by the DTEIM engine, the plurality of IM nodes in an IM topology; and
 interrogating, by the DTEIM engine, each of the plurality of IM nodes to obtain [[a]] the list of services supported by that IM node.  

38. Currently Amended) The system of claim 37, wherein the operations further comprise:

processing, by the DTEIM engine, a query using parallel sub-queries issued to a subset of the plurality of IM nodes.




Reason for Allowance
The Arts of record used as the basis for the previous rejection Penick et al. Publication No. US 2003/0145074 A1 (Penick hereinafter) in view of Umbehocker et al. Patent No. US 7577729 (Umbehocker hereinafter) further in view of Papili et al. Publication No. US 2007/0162317 Al (Papili hereinafter) further in view of Vasishth et al. Publication No. US 2006/0143126 Al (Vasishth hereinafter) further in view of Brown et al. Patent No. US. 8,260,260 B1 (Brown hereinafter) do not expressly teach in whole or render obvious the invention as recited in the amended claim 21, 27, 33.

The following is an examiner’s statement of reasons for allowance: 

Based on the Applicant amendments filed on 10/30/2020 and Examiner amendments above, the amended claims 21, 27, 33 are patentably distinguishable over the cited arts because the combination of prior arts recited in the previous office action and new arts cited in the PTO -892, do not teach in whole or make obvious the combination of the amended limitations together with other limitations as recited in the amended claims 21, 27 and 33. 
For example the cited prior arts do not teach the combination of storing, by a Distributed Topology Enabler for Identity Manager (DTEIM) engine, object stubs in a directory server, wherein each of the object stubs comprise is one of a people stub, an account stub, and a service stub, and wherein each of the object stubs points to an entity object stored at one of a plurality of Identity Manager (IM) nodes at distributed locations;  obtaining, by the DTEIM engine,  a list of services supported by an IM node of the plurality of IM nodes, wherein each of the plurality of  .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/
Primary Examiner, Art Unit 2445